Exhibit 10.1

 

SUSQUEHANNA AUTO LEASE TRUST 2005-1

 

$80,500,000 3.2105% Class A-1 Auto Lease Asset Backed Notes

$115,000,000 4.08% Class A-2 Auto Lease Asset Backed Notes

$106,675,000 4.43% Class A-3 Auto Lease Asset Backed Notes

$16,175,000 4.71% Class B Auto Lease Asset Backed Notes

$11,070,000 5.09% Class C Auto Lease Asset Backed Notes

 

NOTE PURCHASE AGREEMENT

 

March 23, 2005

 

Barclays Capital Inc.,

as the Initial Purchaser

200 Park Avenue

New York, NY 10166

 

Ladies and Gentlemen:

 

Each of Susquehanna Bank PA, a Pennsylvania state chartered bank (“Sponsor A”),
Susquehanna Patriot Bank, a New Jersey state chartered bank (“Sponsor B”),
Farmers & Merchants Bank and Trust, a Maryland state chartered bank (“Sponsor
C”), Susquehanna Bank, a Maryland state chartered bank (“Sponsor D”), Citizens
Bank of Southern Pennsylvania, a Pennsylvania state chartered bank (“Sponsor
E”), First American Bank of Pennsylvania, a Pennsylvania state chartered bank
(“Sponsor F” and together with Sponsor A, Sponsor B, Sponsor C, Sponsor D and
Sponsor E, the “Sponsors”), SB Pennsylvania Company LLC, a Delaware limited
liability company (“Transferor A”), SB New Jersey Company LLC, a Delaware
limited liability company (“Transferor B”), SB Maryland Company A LLC, a
Delaware limited liability company (“Transferor C”), SB Maryland Company B LLC,
a Delaware limited liability company (“Transferor D”), SB Maryland Company C
LLC, a Delaware limited liability company (“Transferor E”) and SB Maryland
Company D LLC, a Delaware limited liability company (“Transferor F” and together
with Transferor A, Transferor B, Transferor C, Transferor D and Transferor E,
the “Transferors”) proposes to cause Susquehanna Auto Lease Trust 2005-1, a
Delaware statutory trust (the “Issuer”), to sell $80,500,000 aggregate principal
amount of 3.2105% Auto Lease Asset Backed Notes, Class A-1 (the “Class A-1
Notes”), $115,000,000 aggregate principal amount of 4.08% Auto Lease Asset
Backed Notes, Class A-2 (the “Class A-2 Notes”), $106,675,000 aggregate
principal amount of 4.43% Auto Lease Asset Backed Notes, Class A-3 (the “Class
A-3 Notes”), $16,175,000 aggregate principal amount of 4.71% Auto Lease Asset
Backed Notes, Class B (the “Class B Notes”) and $11,070,000 aggregate principal

 

5



--------------------------------------------------------------------------------

amount of 5.09% Auto Lease Asset Backed Notes, Class C (the “Class C Notes” and,
together with the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class B Notes, the “Offered Notes”) to Barclays Capital Inc. (the “Initial
Purchaser”). All of the Offered Notes and the $11,070,000 aggregate principal
amount of non-interest bearing Class D Auto Lease Asset Backed Notes (the “Class
D Notes” and, together with the Offered Notes, the “Notes”) are to be issued
pursuant to the Indenture, to be dated as of March 30, 2005, between the Issuer
and JPMorgan Chase Bank, N.A., as indenture trustee (the “Indenture Trustee”).
Payments on the Notes will be made from the property of the Issuer, which
consists primarily of a special unit of beneficial interest in Hann Auto Trust
(the “Transaction SUBI”), which represents the beneficial interest in a
portfolio of automobile leases, the related leased vehicles and certain related
rights. The Transaction SUBI will be serviced for the Issuer by Boston Service
Company, Inc., a New Jersey corporation doing business as Hann Financial Service
Corp. (“Hann Financial” or the “Servicer”). The Offered Notes will be issued in
book-entry form and will be issued to Cede & Co. as nominee of The Depository
Trust Company (“DTC”) pursuant to a letter agreement (the “DTC Agreement”). Each
Sponsor is a wholly owned subsidiary of Susquehanna Bancshares, Inc., a
Pennsylvania corporation (“SBI”) and each Transferor is an indirect wholly owned
subsidiary of SBI.

 

The Sponsors, the Transferors and SBI understand that the Initial Purchaser
proposes to make an offering of the Offered Notes on the terms and in the manner
set forth herein and agree that the Initial Purchaser may resell, subject to the
conditions set forth herein, all or a portion of the Offered Notes to purchasers
(the “Subsequent Purchasers”) at any time after the date of this Note Purchase
Agreement (this “Agreement”). The Offered Notes are to be offered and sold
through the Initial Purchaser without being registered under the Securities Act
of 1933, as amended (the “1933 Act”), in reliance upon exemptions therefrom.
Pursuant to the terms of the Indenture, investors that acquire Offered Notes may
only resell or otherwise transfer such Offered Notes if such Offered Notes are
hereafter registered under the 1933 Act or if an exemption from the registration
requirements of the 1933 Act is available (including the exemption afforded by
Rule 144A (“Rule 144A”) of the rules and regulations promulgated under the 1933
Act by the Securities and Exchange Commission (the “Commission”)).

 

The Sponsors have prepared and delivered to the Initial Purchaser copies of a
preliminary private placement memorandum dated March 15, 2005 (the “Preliminary
Private Placement Memorandum”) and have prepared and will deliver to the Initial
Purchaser, on or promptly after the date hereof, copies of a final private
placement memorandum (the “Final Private Placement Memorandum”), each to be used
by such Initial Purchaser in connection with its solicitation of purchases of,
or its offering of, the Offered Notes. “Private Placement Memorandum” means,
with respect to any date or time referred to in this Agreement, the most recent
private placement memorandum (whether the Preliminary Private Placement
Memorandum or the Final Private Placement Memorandum, or any amendment or
supplement provided by the Sponsors to either such document), including exhibits
thereto and any documents incorporated therein by reference and any other
offering materials provided therewith with the prior written consent of the
Sponsors, which has been prepared and delivered by the Sponsors to the Initial
Purchaser in connection with its solicitation of purchases of, or its offering
of, the Offered Notes. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings ascribed thereto in the Private Placement
Memorandum.

 

6



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties.

 

(a) Representations and Warranties by the Transferors and the Sponsors. The
Transferors and the Sponsors jointly and severally (except with respect to (xv)
below in which case each respective Transferor and Sponsor will make such
applicable representations and warranties separately) represent and warrant to
the Initial Purchaser, as of the date hereof (if applicable) and as of the
Closing Time, and agree with the Initial Purchaser, as follows:

 

(i) Similar Offerings. None of the Transferors, the Sponsors nor any of their
respective affiliates, as such term is defined in Rule 501(b) under the 1933 Act
(each, an “Affiliate”), has, directly or indirectly, solicited any offer to buy
or offered to sell, or will, directly or indirectly, solicit any offer to buy or
offer to sell, in the United States or to any United States citizen or resident,
any security which is or would be integrated with the sale of the Notes in a
manner that would require the Notes to be registered under the 1933 Act.

 

(ii) Private Placement Memorandum. The Private Placement Memorandum does not,
and at the Closing Time will not, include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from the Private Placement Memorandum made
in reliance upon and in conformity with information furnished to the Issuer, the
Transferors or the Sponsors in writing by the Initial Purchaser expressly for
use in the Private Placement Memorandum.

 

(iii) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Private Placement Memorandum, (A) there has
been no material adverse change or development resulting in a prospective
material adverse change in the condition (financial or otherwise), earnings or
business affairs of the Issuer, the Transferors, Hann Financial, the Sponsors,
SBI or Hann Auto Trust (the “Origination Trust”), whether or not arising in the
ordinary course of business, and (B) there have been no transactions (other than
in connection with the issuance and offering of the Notes) entered into (x) by
the Sponsors, other than those in the ordinary course of business, which would
materially impair the investment quality of the Notes or the ability of such
entity to perform its obligations under the Transaction Documents or (y) by any
of the Issuer, the Transferors or the Origination Trust, other than those in the
ordinary course of business, which are material with respect to such person.

 

(iv)

Good Standing. Each of the Origination Trust, the Transferors and the Sponsors
has been duly organized and is validly existing as a statutory trust, limited
liability company or state chartered bank, respectively, in good standing under
the laws of the jurisdiction of its organization and has the power and authority
to sell, own or lease its properties and to conduct its business as described in
the Private

 

7



--------------------------------------------------------------------------------

 

Placement Memorandum and to execute, deliver and perform its obligations under
this Agreement (if such person is a party hereto), each Transaction Document to
which it is a party or by which it may be bound, the Notes and the DTC
Agreement, as applicable, and each of the Origination Trust, the Sponsors and
the Transferors is duly qualified as a statutory trust, state chartered bank or
limited liability company, as the case may be, in each jurisdiction in which
such qualification is required, except where the failure so to qualify or to be
in good standing would not result in a material adverse effect on its condition
(financial or otherwise), earnings or business affairs or on its ability to
perform its obligations under each Transaction Document to which it is a party
or by which it may be bound (with respect to a particular entity, a “Material
Adverse Effect”).

 

(v) Possession of Certificates and Licenses. Each of the Origination Trust, the
Transferors and the Sponsors possesses all material certificates, authorities,
licenses or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies as are necessary to conduct the business now
operated by it, and it has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authority, license or
permit that, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect.

 

(vi) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Transferors and the Sponsors and (assuming
the due authorization, execution and delivery by each other party hereto)
constitutes the valid and binding obligation of each of the Transferors and the
Sponsors enforceable against each of them in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, conservatorship,
receivership, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’, mortgagees’ or lessors’ rights and remedies
generally, and by general principles of equity (regardless of whether sought in
a proceeding at law or in equity).

 

(vii) Authorization of the Transaction Documents. As of the Closing Time, the
Indenture and each other Transaction Document to which the Issuer, the
Transferors, the Origination Trust or the Sponsors is a party or by which it may
be bound shall have been duly executed and delivered by the Originator Trust,
the Transferors or the Sponsors, as the case may be, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto,
shall constitute the legal, valid and binding agreement of the Issuer, the
Transferors, the Origination Trust or the Sponsors, as the case may be,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, conversatorship, receivership, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights and remedies generally and, by general principles of equity
(regardless of whether sought in a proceeding at law or in equity).

 

(viii)

Authorization of the Notes. As of the Closing Time, the Notes will have been
duly authorized by the Issuer and, at the Closing Time, will have been duly

 

8



--------------------------------------------------------------------------------

 

executed by the Issuer and, when authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights and remedies generally and, as to
enforceability, to general principles of equity (regardless of whether sought in
a proceeding at law or in equity).

 

(ix) Description of the Notes and the Transaction Documents. The Notes, the
Indenture and the other Transaction Documents conform in all material respects
to the descriptions thereof contained in the Private Placement Memorandum.

 

(x) Absence of Defaults and Conflicts. The execution, delivery and performance
by each of the Origination Trust, the Transferors and the Sponsors of this
Agreement and each Transaction Document to which it is a party and compliance by
each of the foregoing with its obligations hereunder and thereunder do not (i)
require any approval of the shareholders, members or managers, as the case may
be, of the Origination Trust, the Transferors or the Sponsors or any approval or
consent of any trustee or holder of any indebtedness or obligation of the
Origination Trust, the Transferors or the Sponsors, other than such consents and
approvals as have been obtained, (ii) contravene any Applicable Law, (iii)
breach or contravene the Origination Trust’s, any Transferor’s or any Sponsor’s
organizational documents; or (iv) contravene or result in any breach of or
creation of any Adverse Claim upon any property of the Origination Trust, any
Transferor or any Sponsor under any indenture, mortgage, loan agreement, lease
or other agreement or instrument to which the Origination Trust, any Transferor
or any Sponsor is a party or by which the Origination Trust, any Transferor or
any Sponsor or any of their respective properties is bound. None of the
Origination Trust, any Transferor nor any Sponsor is in default under any
Transaction Document to which it is a party.

 

(xi) Absence of Proceedings. There is no action, suit or proceeding pending or,
to the knowledge of the Transferors or the Sponsors, threatened against the
Origination Trust, the Issuer, the Transferors, Hann Financial or the Sponsors
or by any Governmental Authority that (i) questions the validity or
enforceability of this Agreement or (ii) would have a Material Adverse Effect,
other than as set forth in the Private Placement Memorandum; and, to the best
knowledge of the Transferors and the Sponsors, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

(xii)

Absence of Further Requirements. Subject to compliance by the Initial Purchaser
with the representations, warranties and agreements set forth in clauses (c) and
(d) of Section 2, no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required for the performance by the
Transferors and the Sponsors of its obligations hereunder, in connection with
the offering, issuance or sale of the Offered Notes hereunder or the
consummation of the transactions contemplated by this

 

9



--------------------------------------------------------------------------------

 

Agreement and the Transaction Documents other than UCC filings, any filings
under state securities or Blue Sky laws in connection with the sale of the Notes
or any necessary filings by the Initial Purchaser with the National Association
of Securities Dealers, Inc., if required.

 

(xiii) Title to Property. At the Closing Time, the Origination Trust will have
good and marketable title to the Leases, Vehicles (as defined below) and other
rights relating to the Leases and the Vehicles allocated to the Transaction SUBI
as SUBI Assets (as defined below) pursuant to the Origination Trust Agreement,
the Servicing Agreement, the Transaction SUBI Supplement, the Transaction SUBI
Servicing Supplement, the Transaction SUBI Certificate and all amendments,
supplements or modifications thereto (the “Origination Trust Documents”), free
and clear of any mortgage, pledge, security interest, lien or other encumbrance
of any kind (except as permitted by the Transaction Documents), and has not
assigned to any person any of its right, title or interest in any such Leases,
Vehicles or other rights, or obtained the release of any such prior assignment
other than as described in the Private Placement Memorandum. “Vehicle” means an
automobile, sport utility vehicle, van, luxury vehicle, mid-range vehicle,
economy vehicle or light general purpose truck, together with any and all
non-severable appliances, parts, instruments, accessories, furnishings, other
equipment, accessions, additions, improvements, substitutions and replacements
from time to time in or to such vehicle. “SUBI Assets” means a separate
portfolio of assets owned by the Origination Trust and allocated to a SUBI.

 

(xiv) Allocation of SUBI Assets. At the Closing Time, Hann Financial, as
Servicer under the Servicing Agreement, will have made the appropriate
allocation of assets within the estate of the Origination Trust to the
Transaction SUBI Portfolio (defined below), as required by the Origination Trust
Documents. “Transaction SUBI Portfolio” means the portfolio of the assets of the
Origination Trust allocated to the Transaction SUBI.

 

(xv) Ownership of the Transferors. Sponsor A is the sole equity member of
Transferor A and owns its membership interest in Transferor A free and clear.
Sponsor B is the sole equity member of Transferor B and owns its membership
interest in Transferor B free and clear. Sponsor C is the sole equity member of
Transferor C and owns its membership interest in Transferor C free and clear.
Sponsor D is the sole equity member of Transferor D and owns its membership
interest in Transferor D free and clear. Sponsor E is the sole equity member of
Transferor E and owns its membership interest in Transferor E free and clear.
Sponsor F is the sole equity member of Transferor F and owns its membership
interest in Transferor F free and clear. Each Sponsor is a wholly owned
subsidiary of SBI.

 

(xvi) Representations in Transaction Documents. As of the Closing Time, the
representations and warranties of each Transferor and each Sponsor in each
Transaction Document to which it is a party and in each Officer’s Certificate of
a Transferor and a Sponsor delivered at the Closing Time will be true and
correct, and the Initial Purchaser may rely on such representations and
warranties as if they were set forth herein in full.

 

10



--------------------------------------------------------------------------------

(xvii) Investment Company Act. None of the Issuer, the Origination Trust, the
Transferors nor the Sponsors is, or upon the issuance and sale of the Notes as
herein contemplated and the application of the net proceeds therefrom as
described in the Private Placement Memorandum, will be, an “investment company”
or an “entity” controlled by an investment company as such terms are defined in
the Investment Company Act of 1940, as amended (the “1940 Act”).

 

(xviii) Exempt Resale. The Notes are eligible for resale pursuant to Rule 144A
and will not be, at the Closing Time, of the same class as securities listed on
a national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), or quoted in a U.S. automated
interdealer quotation system.

 

(xix) No General Solicitation. None of the Origination Trust, the Transferors,
the Sponsors nor any of their respective Affiliates or any person (other than
the Initial Purchaser and its Affiliates and any person acting on its behalf, as
to whom each of the Transferors and the Sponsors makes no representation,
warranty or agreement) acting on its behalf has engaged or will engage, in
connection with the offering of the Notes, in any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the 1933 Act.

 

(xx) No Registration Required. Subject to compliance by the Initial Purchaser
with the representations and warranties set forth in Section 2(c) and (d), it is
not necessary in connection with the offer, sale and delivery of the Offered
Notes to the Initial Purchaser and to each Subsequent Purchaser from the Initial
Purchaser in the manner contemplated by this Agreement and the Private Placement
Memorandum to register the Notes under the 1933 Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended (the “1939 Act”).

 

(xxi) Margin Regulations. None of the transactions contemplated by this
Agreement or the Transaction Documents (including, without limitation, the use
of the proceeds from the sale of the Notes) will violate or result in a
violation of Section 7 of the 1934 Act, or any regulation promulgated
thereunder, including, without limitation, Regulations T, U, and X of the Board
of Governors of the Federal Reserve System.

 

(b) Officer’s Certificates. Any certificate signed by any officer, manager or
administrator (as the case may be) of any of the Transferors, the Sponsors or
SBI and delivered to the Initial Purchaser or to counsel for the Initial
Purchaser at the Closing Time shall be deemed a representation and warranty by
such Transferor, Sponsor, or SBI as the case may be, to the Initial Purchaser as
to the matters covered thereby.

 

11



--------------------------------------------------------------------------------

(c) Representations and Warranties by SBI

 

(i) Good Standing. SBI has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
organization and has the power and authority to sell, own or lease its
properties and to conduct its business as described in the Private Placement
Memorandum and to execute, deliver and perform its obligations under this
Agreement, each Transaction Document to which it is a party or by which it may
be bound, the Notes and the DTC Agreement, as applicable, and each of the
Origination Trust, the Sponsors and the Transferors is duly qualified as a
corporation in each jurisdiction in which such qualification is required, except
where the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(ii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by SBI and constitutes the valid and binding obligation
of SBI enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’,
mortgagees’ or lessors’ rights and remedies generally, and by general principles
of equity (regardless of whether sought in a proceeding at law or in equity).

 

(iii) Authorization of the Transaction Documents. As of the Closing Time, each
Transaction Document to which SBI is a party or by which it may be bound shall
have been duly executed and delivered by SBI, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto,
shall constitute the legal, valid and binding agreement of SBI enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting creditors’ rights and remedies generally and, by
general principles of equity (regardless of whether sought in a proceeding at
law or in equity).

 

(iv) Absence of Defaults and Conflicts. The execution, delivery and performance
by SBI of this Agreement and each Transaction Document to which it is a party
and compliance by it with its obligations hereunder and thereunder do not (i)
require any approval of the shareholders of SBI or any approval or consent of
any trustee or holder of any indebtedness or obligation of SBI, other than such
consents and approvals as have been obtained, (ii) contravene any Applicable
Law, (iii) breach or contravene SBI’s organizational documents; or (iv)
contravene or result in any breach of or creation of any Adverse Claim upon any
property of SBI under any indenture, mortgage, loan agreement, lease or other
agreement or instrument to which SBI is a party or by which SBI or any of its
respective properties is bound. SBI is not in default under any Transaction
Document to which it is a party.

 

SECTION 2. Sale and Delivery to Initial Purchaser; Closing.

 

(a)

Securities. On the basis of the representations and warranties herein contained
and subject to the terms and conditions herein set forth, each of the Sponsors
and the Transferors agree to cause the Issuer to sell to the Initial Purchaser,
severally and not

 

12



--------------------------------------------------------------------------------

 

jointly, and the Initial Purchaser agrees to purchase from the Issuer at the
price set forth on Schedule A the aggregate principal amount of Offered Notes
set forth on Schedule A opposite the Initial Purchaser’s name. The compensation
to the Initial Purchaser for its respective commitment and obligation hereunder
in respect of the Offered Notes will be paid by the Transferors at the Closing
Time and will be equal to $971,789.00.

 

(b) Payment. Payment of the purchase price for, and delivery of certificates
for, the Offered Notes shall be made at the office of Mayer, Brown, Rowe & Maw
LLP in Chicago, Illinois, or at such other place as shall be agreed upon by the
Initial Purchaser, the Transferors and the Sponsors, at 10:00 A.M. (eastern
time) on March 30, 2005 (or such other time as shall be agreed upon by the
Initial Purchaser and the Sponsors (such time and date of payment and delivery
being herein the “Closing Time”)).

 

(c) Qualified Institutional Buyer. The Initial Purchaser hereby represents and
warrants to, and agrees with, the Transferors and the Sponsors that (i) it is a
“qualified institutional buyer” within the meaning of Rule 144A under the 1933
Act (a “Qualified Institutional Buyer”) and an “accredited investor” within the
meaning of Regulation D under the 1933 Act (an “Accredited Investor”); (ii) it
has not and will not solicit offers for, or offer or sell Notes by means of any
general solicitation or general advertising within the meaning of Rule 502(c)
under Regulation D under the 1933 Act; (iii) it will offer and sell the Offered
Notes as part of its distribution at any time only to (x) institutional
investors that are reasonably believed by it to qualify as Qualified
Institutional Buyers or (y) a limited number of institutions which are
“accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the 1933 Act; and (iv) it will otherwise act in accordance
with the terms and conditions set forth in this Agreement and in the Private
Placement Memorandum in connection with the placement of the Notes contemplated
hereby. The Initial Purchaser shall not distribute or disseminate any offering
materials to prospective Subsequent Purchasers other than the Private Placement
Memorandum without the prior written consent of Hann Financial.

 

(d) Denominations; Registration. The Offered Notes shall be registered in the
name of Cede & Co. pursuant to the DTC Agreement. The Offered Notes will be made
available for examination by the Initial Purchaser in Chicago, Illinois not
later than 10:00 A.M. (eastern time) on the business day prior to the Closing
Time.

 

SECTION 3. Covenants of the Transferors and the Sponsors.

 

(a) In connection with the offering of the Offered Notes, the Transferors and
the Sponsors jointly and severally covenant with the Initial Purchaser as
follows:

 

(i) Private Placement Memorandum. The Sponsors, as promptly as possible, will
furnish to the Initial Purchaser without charge, such number of copies of the
Final Private Placement Memorandum and any amendments and supplements thereto
and documents incorporated by referenced therein as the Initial Purchaser may
reasonably request.

 

13



--------------------------------------------------------------------------------

(ii) Notice and Effect of Material Events. The Sponsors will immediately notify
the Initial Purchaser, and confirm such notice in writing of (x) any filing made
by the Transferors or the Sponsors of information relating to the offering of
the Offered Notes with any securities exchange or any other regulatory body in
the United States or any other jurisdiction, and (y) prior to the completion of
the placement of the Offered Notes by the Initial Purchaser as evidenced by a
notice in writing from the Initial Purchaser to the Transferors, any material
changes in or affecting the earnings, business affairs or business prospects of
the Transferors, the Sponsors, SBI, or the Origination Trust which (i) make any
statement in the Private Placement Memorandum false or misleading or (ii) cause
the Private Placement Memorandum to omit to state a material fact necessary in
order to make the statements therein not misleading. In such event or if during
such time any event shall occur as a result of which it is necessary, in the
reasonable opinion of the Sponsors, their counsel, the Initial Purchaser or
counsel for the Initial Purchaser, to amend or supplement the Final Private
Placement Memorandum in order that the Final Private Placement Memorandum not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances then existing, the Sponsors will forthwith amend or supplement
the Final Private Placement Memorandum by preparing and furnishing to the
Initial Purchaser an amendment or amendments of, or a supplement or supplements
to, the Final Private Placement Memorandum (in form and substance reasonably
satisfactory to the Initial Purchaser) so that, as so amended or supplemented,
the Final Private Placement Memorandum will not include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, not misleading.

 

(iii) Amendment to Private Placement Memorandum and Supplements. The Sponsors
will advise the Initial Purchaser in writing promptly of any proposal to amend
or supplement the Private Placement Memorandum and will not effect any such
amendment or supplement which has not been delivered to the Initial Purchaser
within a reasonable period of time prior to its expected use and shall make any
changes reasonably requested by the Initial Purchaser with respect to such
amendment or supplement. Neither the consent of the Initial Purchaser to, nor
the Initial Purchaser’s delivery of, any such amendment or supplement, shall
constitute a waiver of any of the conditions set forth in Section 5 hereof.

 

(iv) Blue Sky. Each of the Transferors and the Sponsors will use its best
efforts to register or qualify the applicable Offered Notes under all applicable
state securities or “blue sky” laws of such jurisdictions as the Initial
Purchaser shall reasonably request, and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Initial Purchaser
to consummate the disposition in each such jurisdiction of such Offered Notes;
provided, however, that neither the Transferors nor the Sponsors shall be
obligated to file any general consent to service of process or to

 

14



--------------------------------------------------------------------------------

qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise
subject.

 

(v) Rating of Securities. Each of the Transferors and the Sponsors shall take
all action within its control necessary to enable Standard & Poor’s Rating
Services (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”) and Dominion Bond
Rating Service (“Dominion”) to provide “A-1+”, “P-1” and “R-1(h)” ratings,
respectively, for the Class A-1 Notes, “AAA”, “Aaa” and “AAA” ratings,
respectively, for the Class A-2 Notes and the Class A-3 Notes, “A”, “A2” and
“A(h)” ratings, respectively, for the Class B Notes, and “BBB”, “Baa2” and
“BBB(h)” ratings, respectively, for the Class C Notes.

 

(vi) Rule 144A Information. The Transferors and the Sponsors agree, in order to
render the Offered Notes eligible for resale pursuant to Rule 144A under the
1933 Act, while any of such Offered Notes remain outstanding, to take all action
within their control to make available, upon request, to any holder of such
Offered Notes or prospective purchasers of such Offered Notes the information
specified in Rule 144A(d)(4).

 

(vii) Use of Proceeds. The Issuer will use the net proceeds received by it from
the sale of the Notes in the manner specified in the Private Placement
Memorandum under “Use of Proceeds.”

 

(viii) Restriction on Sale of Auto Lease Asset Backed Securities. For a period
of thirty (30) days from the date hereof, none of the Transferors, the Sponsors
nor any of their respective Affiliates will, without the prior written consent
of the Initial Purchaser, directly or indirectly, offer, sell or contract to
sell or announce the offering of, in a public or private transaction, any other
asset-backed securities backed by automobile leases other than as specified in
the Private Placement Memorandum.

 

(ix) DTC Clearance. The Transferors will cooperate with the Initial Purchaser to
permit the Offered Notes to be eligible for clearance and settlement through
DTC.

 

(x) Legends. Each certificate for a Note will bear the legend contained in
“Notice to Investors” in the Private Placement Memorandum for the time period
and upon the other terms stated in the Private Placement Memorandum.

 

SECTION 4. Payment of Expenses.

 

(a) Expenses. At the Closing Time, the Transferors will pay the expenses of the
Initial Purchaser incurred in connection with the offering and sale of the
Offered Notes.

 

(b) Termination of Agreement. If this Agreement is terminated by the Initial
Purchaser in accordance with the provisions of Section 5 or Section 9(a)(i)
hereof, SBI shall reimburse the Initial Purchaser for all of its out-of-pocket
expenses, including the reasonable fees and disbursements of counsel for the
Initial Purchaser.

 

15



--------------------------------------------------------------------------------

SECTION 5. Conditions of Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder are subject to (i) the accuracy of the
representations and warranties of the Transferors and the Sponsors contained in
Section 1 hereof or in certificates of any officer of the Transferors and the
Sponsors delivered pursuant to the provisions hereof, to the extent such
representations, warranties and officers’ certificates relate to the date hereof
or the Closing Time, (ii) the performance by the Transferors and the Sponsors
and SBI of their respective covenants and other obligations hereunder to the
extent such covenants and other obligations relate to the date hereof or the
Closing Time, and (iii) the following further conditions:

 

  (a) Opinions of Counsel for the Transferors, the Sponsors and the Origination
Trust. At the Closing Time, the Initial Purchaser shall have received opinions,
dated as of the Closing Time, of (i) Mayer, Brown, Rowe & Maw LLP, special
counsel to the Transferors, the Sponsors and the Origination Trust in form and
substance satisfactory to counsel to the Initial Purchaser; (ii) Morgan, Lewis &
Bockius LLP, as special counsel to Hann Financial, the Sponsors and SBI in form
and substance satisfactory to counsel to the Initial Purchaser and (iii) any
other opinion reasonably satisfactory to counsel to the Initial Purchaser.

 

  (b) Opinion of Counsel for the Owner Trustee and the Issuer. At the Closing
Time, the Initial Purchaser shall have received the opinions, dated as of the
Closing Time, of Richards, Layton & Finger, P.A., special counsel to Wilmington
Trust Company, as Owner Trustee, and the Issuer, in form and substance
satisfactory to counsel to the Initial Purchaser.

 

  (c) Opinion of Counsel for the Indenture Trustee. At the Closing Time, the
Initial Purchaser shall have received the opinion, dated as of the Closing Time,
of internal counsel of the Indenture Trustee, in form and substance satisfactory
to counsel to the Initial Purchaser.

 

  (d) Opinion of Counsel for the Origination Trust and SUBI Trustee. At the
Closing Time, the Initial Purchaser shall have received the opinion, dated as of
the Closing Time, of Richards, Layton & Finger, P.A., counsel to Wilmington
Trust Company, as SUBI Trustee, and special Delaware counsel to the Origination
Trust, in form and substance satisfactory to counsel to the Initial Purchaser.

 

  (e) Opinion of Counsel for the Initial Purchaser. At the Closing Time, the
Initial Purchaser shall have received the opinion, dated as of the Closing Time,
of Mayer, Brown, Rowe & Maw LLP, counsel for the Initial Purchaser, which
opinion shall be in form and substance reasonably satisfactory to the Initial
Purchaser. In giving such opinion such counsel may rely, as to all matters
governed by the laws of jurisdictions other than the law of the State of New
York, the federal law of the United States and the General Corporation Law of
the State of Delaware, upon the opinions of other counsel satisfactory to the
Initial Purchaser.

 

  (f)

Officers’ Certificate. At the Closing Time there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the

 

16



--------------------------------------------------------------------------------

 

Private Placement Memorandum, any material adverse change or prospective
material adverse change in the condition (financial or otherwise), earnings, or
business affairs of the Transferors, the Sponsors, SBI, Hann Financial or the
Origination Trust, whether or not arising in the ordinary course of business
(with respect to such entity, a “Material Adverse Change”). At the Closing Time,
the Initial Purchaser shall have received a certificate, dated the Closing Time,
of each of the Transferors, Hann Financial, SBI and the Sponsors, in which each
shall state (with respect to itself) that (A) there has been no such Material
Adverse Change with respect to itself; (B) the representations and warranties of
such Person in each Transaction Document to which such Person is a party and in
this Agreement (relating to the date hereof or the Closing Time) are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time; and (C) such Person has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied under the Transaction
Documents and hereunder at or prior to the Closing Time.

 

  (g) Accountants’ Comfort Letter. Prior to or at the Closing Time, the Initial
Purchaser shall have received from PricewaterhouseCoopers a letter dated the
date of the Preliminary Private Placement Memorandum, in form and substance
satisfactory to the Initial Purchaser, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to the Initial
Purchaser with respect to the financial information contained in the Preliminary
Private Placement Memorandum.

 

  (h) Final Comfort Letter. The Initial Purchaser shall have received from
PricewaterhouseCoopers a letter, dated as of the date of the Final Private
Placement Memorandum, in form and substance satisfactory to the Initial
Purchaser, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to the Initial Purchaser with respect to the
financial information contained in the Final Private Placement Memorandum.

 

  (i) Maintenance of Rating. At the Closing Time, the Class A-1 Notes shall be
rated in the highest short-term rating category by each of S&P, Moody’s and
Dominion, the Class A-2 Notes shall be rated in the highest long-term rating by
each of S&P, Moody’s and Dominion, the Class A-3 Notes shall be rated in the
highest long-term rating by S&P, Moody’s and Dominion, the Class B Notes shall
be rated in the third highest generic rating by S&P, Moody’s and Dominion, and
the Class C Notes shall be rated in the fourth highest generic long-term rating
by S&P, Moody’s and Dominion. The Sponsors shall have delivered to the Initial
Purchaser a letter dated the Closing Time, from each such rating agency, or
other evidence satisfactory to the Initial Purchaser, confirming that the
Offered Notes have such ratings; and after the date of this Agreement, (i) there
shall not have occurred a downgrading in the rating assigned to the Offered
Notes by S&P, Moody’s or Dominion, (ii) no such securities rating agency shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Offered Notes or any of the debt
securities (if any) of the Issuer, the Transferors or the Sponsors and (iii)
there shall not have occurred a downgrading by any such securities rating agency
in the rating assigned to any of the debt securities (if any) of the Issuer, the
Transferors or the Sponsors.

 

17



--------------------------------------------------------------------------------

  (j) Additional Documents. At the Closing Time, the Initial Purchaser shall
have been furnished with such documents and opinions as they may reasonably
require for the purpose of enabling them to pass upon the issuance and sale of
the Offered Notes as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; all proceedings taken on or prior to the Closing
Time by the Transferors and the Sponsors in connection with the issuance of the
Notes and sale of the Offered Notes as herein contemplated shall be reasonably
satisfactory in form and substance to the Initial Purchaser; and each of the
Transaction Documents shall be reasonably satisfactory in form and substance to
the Initial Purchaser.

 

  (k) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled or waived by the
Initial Purchaser, this Agreement may be terminated by the Initial Purchaser by
notice to the Transferors and the Sponsors at any time at or prior to the
Closing Time, and such termination shall be without liability of any party to
any other party except as provided in Section 4 and except that Sections 6 and 7
shall survive any such termination and remain in full force and effect.

 

SECTION 6. Indemnification.

 

  (a) Indemnification of Initial Purchaser by SBI. SBI agrees to indemnify and
hold harmless the Initial Purchaser, and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act as follows:

 

  (i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Preliminary Private Placement Memorandum or the
Final Private Placement Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

  (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that any such settlement is effected with the
prior written consent of SBI, such consent not to be unreasonably withheld; and

 

18



--------------------------------------------------------------------------------

  (iii) subject to the provisions of Section 6(c) below, against any and all
expense whatsoever, as incurred (including the reasonable fees and disbursements
of counsel), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or (ii)
above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information specified in Section 10 below
furnished to any Sponsor, Transferor or SBI by the Initial Purchaser expressly
for use in the Preliminary Private Placement Memorandum or the Private Placement
Memorandum (or any amendment or supplement thereto).

 

  (b) Indemnification of the Transferors and the Sponsors and SBI. The Initial
Purchaser agrees to indemnify and hold harmless the Transferors, the Sponsors,
SBI and their respective directors and each person, if any, who controls any of
the Transferors or the Sponsors within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Preliminary Private
Placement Memorandum or the Private Placement Memorandum in reliance upon and in
conformity with written information furnished to any Transferor, Sponsor or SBI
by the Initial Purchaser expressly for use in the Preliminary Private Placement
Memorandum or the Private Placement Memorandum (or any amendment or supplement
thereto).

 

  (c)

Actions against Parties; Notification. Each indemnified party shall give notice
as promptly as reasonably practicable to each indemnifying party of any action
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. In the
case of parties indemnified pursuant to Section 6(a) above, counsel to the
indemnified parties shall be selected by the Initial Purchaser, and, in the case
of parties indemnified pursuant to Section 6(b) above, counsel to the
indemnified parties shall be selected by the Sponsors or SBI. In any action or
proceeding, the indemnified party shall have the right to employ its own
counsel, but the fees and expenses of such counsel shall be at the expense of
the indemnified party, unless (i) the indemnified and the indemnifying parties
shall have mutually agreed to the employment of such counsel, (ii) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (iii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party
within a reasonable time after such notice to such institution, or (iv) the
indemnified party in any such action or

 

19



--------------------------------------------------------------------------------

 

proceeding concludes (based on advice of counsel) that there are reasonably
likely to be legal defenses available to it which are different from or
additional to those available to the indemnifying party, in which case, the
indemnified party shall have the right to employ counsel separate from counsel
for the indemnifying party and from any other party in any such action with
respect to which it has concluded that such counsel was a conflict of interest
or it is reasonably likely to have legal defenses available to it which are
different from or additional to those available to such other party. In either
such event, the reasonable fees and disbursements of such separate counsel will
be paid, as incurred, by the indemnifying party. In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of the
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of the
indemnified party.

 

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying
parties, on the one hand and the indemnified parties on the other hand from the
offering of the Offered Notes pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, or if the
indemnified party failed to give the notice referred to in Section 6(c) hereof,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the indemnifying
parties, on the one hand and of the indemnified parties on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

The relative benefits received by the Transferors, Sponsors and SBI, on the one
hand, and the Initial Purchaser, on the other hand, in connection with the
offering of the Notes pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Offered Notes pursuant to this Agreement (before deducting expenses) received by
the Transferors and the total commissions paid to the Initial Purchaser bear to
the aggregate initial offering price of the Offered Notes plus such commissions.

 

20



--------------------------------------------------------------------------------

The relative fault of the indemnifying parties, on the one hand, and the
indemnified parties, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the indemnifying parties, on the one hand, or by the
indemnified parties, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Sponsors, the Transferors, SBI and the Initial Purchaser agree that it would
not be just and equitable if contributions pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this Section
7 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Notes purchased by it and resold to investors were
offered to investors exceeds the amount of any damages which the Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

No person guilty of “fraudulent misrepresentation” within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act, shall have the same rights to contribution as the Initial Purchaser,
and each director or manager of a Sponsor or a Transferor, and each person, if
any, who controls any of the Sponsors or the Transferors, within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, shall have the same
rights to contribution as the respective Sponsor or Transferor, as the case may
be.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of the Transferors, the Sponsors or SBI submitted pursuant hereto,
shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Initial Purchaser or controlling
person, or by or on behalf of the Transferors, the Sponsors and SBI and shall
survive delivery of the Offered Notes to the Initial Purchaser.

 

SECTION 9. Termination of Agreement.

 

  (a)

Termination; General. The Initial Purchaser may terminate this Agreement by
notice to the Transferors and the Sponsors, at any time at or prior to the
Closing Time

 

21



--------------------------------------------------------------------------------

(i) if there has been, since the time of execution of this Agreement or since
the respective dates as of which information is given in the Private Placement
Memorandum, any material adverse change in the condition (financial or
otherwise), earnings or business affairs of the Transferors, the Sponsors, SBI,
Hann Financial or the Origination Trust, whether or not arising in the ordinary
course of business, or (ii) if there has occurred any material adverse change in
the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Initial Purchaser,
impracticable to market the Notes or to enforce contracts for the sale of the
Offered Notes, (iii) if there has occurred any material disruption in commercial
banking securities settlement or clearance services, or (iv) if trading
generally on the American Stock Exchange or the New York Stock Exchange or in
the NASDAQ National Market has been suspended or limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers, Inc. or any other
governmental authority, or (iv) if a banking moratorium has been declared by
Federal or New York, Pennsylvania, New Jersey, Maryland or Delaware authorities.

 

  (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 6 and
7 shall survive such termination and remain in full force and effect.

 

SECTION 10. Information Provided in the Private Placement Memorandum. The
parties hereto hereby confirm that the information provided in the Private
Placement Memorandum as described in Section 6 above as being furnished in
writing by the Initial Purchaser for the offering contemplated by the Private
Placement Memorandum and for use in the Private Placement Memorandum,
constitutes the only information furnished to the Transferors, the Sponsors and
SBI in writing by, or on behalf of, the Initial Purchaser expressly for use in
the Private Placement Memorandum or in any amendment thereof or supplement
thereto:

 

  (i) the second sentence of the second paragraph of the “Plan of Distribution”
section of the Private Placement Memorandum;

 

  (ii) the fourth paragraph of the “Plan of Distribution” section of the Private
Placement Memorandum;

 

  (iii) the fifth paragraph of the “Plan of Distribution” section of the Private
Placement Memorandum; and

 

  (iv) the sixth paragraph of the “Plan of Distribution” section of the Private
Placement Memorandum.

 

22



--------------------------------------------------------------------------------

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchaser shall
be directed to the Initial Purchaser at 200 Park Avenue, New York, NY 10166;
notices to Transferor A or Sponsor A shall be directed to either party at 9 East
Main Street, Lititz, PA, 1753, attention: President; notices to Transferor B or
Sponsor B shall be directed to either party at 8000 Sagemore Drive, Ste. 8101,
Marlton, NJ 08053, attention: President; notices to Transferor C or Sponsor C
shall be directed to either party at 59 W. Washington St., Hagerstown, MD 21740,
attention: President; notices to Transferor D or Sponsor D shall be directed to
either party at 100 West Road, Towson, MD 21204, attention: President; notices
to Transferor E or Sponsor E shall be directed to either party at 35 north
Carlisle St., Greencastle, PA 17225, attention: President; notices to Transferor
F or Sponsor F shall be directed to either party at 140 E. Main St., Everett, PA
15537, attention: President and notices to SBI shall be directed to 26 North
Cedar Street, Lititz, Pennsylvania 17543, Attention: President, with a copy to
General Counsel.

 

SECTION 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchaser, SBI, each Transferor, each Sponsor and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchaser, its affiliates, the Transferors and the Sponsors and
their respective successors and the controlling persons and directors referred
to in Sections 6 and 7 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchaser, SBI, the Transferors and the Sponsors and their respective
successors, and said controlling persons and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Notes from the Initial Purchaser shall be deemed to be a successor
by reason merely of such purchase.

 

SECTION 13. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 14. Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to each of each Transferor each Sponsor and SBI a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Initial Purchaser and each Transferor each
Sponsor and SBI in accordance with its terms.

 

Very truly yours,

 

TRANSFERORS

--------------------------------------------------------------------------------

 

SPONSORS

--------------------------------------------------------------------------------

SB PENNSYLVANIA COMPANY LLC   SUSQUEHANNA BANK PA By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ William T. Belden

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   William T. Belden Title:   Vice President  
Title:   President & CEO SB NEW JERSEY COMPANY LLC   SUSQUEHANNA PATRIOT BANK
By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ David T. Swoyer

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   David T. Swoyer Title:   Vice President  
Title:   President & CEO SB MARYLAND COMPANY A LLC   FARMERS & MERCHANTS BANK
AND TRUST By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ Robert E. Ernst II

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   Robert E. Ernst II Title:   Vice President  
Title   President & CEO SB MARYLAND COMPANY B LLC   SUSQUEHANNA BANK By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ Joseph R. Lizza

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   Joseph R. Lizza Title:   Vice President  
Title:   President SB MARYLAND COMPANY C LLC   CITIZENS BANK OF SOUTHERN
PENNSYLVANIA By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ John R. Rotz

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   John R. Rotz Title:   Vice President  
Title:   President & CEO SB MARYLAND COMPANY D LLC   FIRST AMERICAN BANK OF
PENNSYLVANIA By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

  By:  

/s/ Elaine F. Barfield

--------------------------------------------------------------------------------

Name:   Drew K. Hostetter   Name:   Elaine F. Barfield Title:   Vice President  
Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

SUSQUEHANNA BANCSHARES, INC. By:  

/s/ Drew K. Hostetter

--------------------------------------------------------------------------------

Name:  

Drew K. Hostetter

--------------------------------------------------------------------------------

Title:  

Chief Financial Officer

--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED as of the date first above written:
BARCLAYS CAPITAL INC., as the Initial Purchaser By:  

/s/ Glen Greeley

--------------------------------------------------------------------------------

Name:  

Glen Greeley

--------------------------------------------------------------------------------

Title:  

Associate Director

--------------------------------------------------------------------------------

 

S-2



--------------------------------------------------------------------------------

Schedule A

 

     Class A-1
Notes


--------------------------------------------------------------------------------

  

Class A-2

Notes

--------------------------------------------------------------------------------

  

Class A-3

Notes

--------------------------------------------------------------------------------

  

Class B

Notes

--------------------------------------------------------------------------------

  

Class C

Notes

--------------------------------------------------------------------------------

Barclays Capital, Inc.

   $ 80,500,000    $ 115,000,000    $ 106,675,000    $ 16,175,000    $
11,070,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL    $ 80,500,000    $ 115,000,000    $ 106,675,000    $ 16,175,000    $
11,070,000